Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments filed on 22 September 2021 and 23 September 2021 have been entered. 
 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 & 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Miller (US 10,461,622) in view of Laita (US 2012/0299414).
Regarding claim 1, Miller generally teaches the invention of an electromechanical drive system for a mechanical power load, the electromechanical drive system comprising: 
at least one electric motor 12 connectable to an electric power source (battery) 24 and provided with a shaft (not numbered; c.3:15-16; Fig.2B), 
a first switch (relay/computer) 38/40 for switching the electromechanical drive system on/off (c.3:34-35; Fig.2B), 
at least a first transmission (gear) 18 connectable at one side of the first transmission  with a load (kinetic mass) 16 (Fig.2B), 
at least one electric power generator 10, and 

wherein the first transmission 18 is connected at another side of the first transmission with a first end of the shaft of the electric motor 12, and 
the second transmission 54/56 is connected at another side with a second end of the shaft of the electric motor 12, which extends in a direction opposite to that of the first end of the shaft of the electric motor, and 
wherein the electric power generator 10 is electrically connected (via wiring 28) with the electric power source (battery) 24 and the electric motor 12, such that the electric current from the power generator 10 is directed to the electric motor 12 and/or to the electric power source 24 (c.2:42-44; c.3:13-22). 


    PNG
    media_image1.png
    556
    680
    media_image1.png
    Greyscale

via a second switch” with the electric power source (battery) 24 and the electric motor 12. 
But, Laita teaches a power generator including an electric motor 3, generator (alternator) 6 and battery 7. A first switch 2 turns the motor on and off and a second switch 8 connects the generator to the battery, to flash the field of the generator and to charge the battery (¶[0007]; Fig.3).

    PNG
    media_image2.png
    421
    520
    media_image2.png
    Greyscale

Thus, it would have been obvious before the effective filing date to modify Miller and connect the generator with the battery via a second switch since Laita teaches the second switch would have flashed the field of the generator and charged the battery.
Regarding claim 3, in Miller the electric power source is a battery 24.
Regarding claim 4, Miller teaches a control system (computer) 40. 
Regarding claim 5, in Miller the first and the second transmissions 18 & 54/56 are selected among a belt transmission, gear transmission and chain transmission, i.e., gear 18 and sprocket/chain/belt 54/56. 

Regarding claim 7, in Miller the electric power generator is selected among an AC or a DC…, a synchronous or an asynchronous, a brush or a brushless generator, with…electro-magnets (c.2:29-31; c.2:42-44; c3:43-46). 
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Miller & Laita, further in view of Kissane (US Pat.Pub.2011/0050134). 
Miller and Laita substantially teach the invention but do not further teach the electric conductor between the electric power generator and the electric motor and the electric conductor between the electric motor and the electric power source is “provided with a semiconductor diode.” 
But, Kissane teaches a motor generator set including an electric power source (battery) 10, an electric motor 11 and electric generator 13, the electric conductor between the electric generator and the electric motor provided with a semiconductor diode 14 and an electric conductor between the electric motor and the electric power source provided with a semiconductor diode 16.  The semiconductor diodes 14 & 16 feed output voltage from the generator to the motor input and prevent backflow of electricity from the generator to the motor (¶[0008]).

    PNG
    media_image3.png
    603
    704
    media_image3.png
    Greyscale

Thus, it would have been obvious before the effective filing date to modify Miller & Laita and provide the electric conductor between the electric power generator and the electric motor and the electric conductor between the electric motor and the electric power source with a semiconductor diode since Kissane teaches these would have fed output voltage from the generator to the motor input and prevented backflow of electricity from the generator to the motor. 

Allowable Subject Matter
Claims 8-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art does not further teach “a rotor of the electric power generator is formed as a sleeve such to receive a second transmission and at least one portion of the electric motor, wherein the rotor of the electric power generator accommodates circumferentially arranged magnets, and wherein on the part of the electric motor, beyond which the rotor of the electric 

Response to Arguments
Applicant's arguments filed 22 September 2021 have been fully considered but they are not persuasive.  
Regarding the rejection of claims 1 & 3-7 under 35 U.S.C. 103 as being unpatentable over Miller (US 10,461,622) in view of Laita (US 2012/0299414), applicant argues against the combination on the basis that “Miller does not have any switches and does not allow powering the power circuit (only connection to the battery as the original power source is mentioned)”… and “the device according to Miller seems to be a perpetuum mobile, as the battery powers the generator and the generator powers the battery, which is weird as there is no additional effect of this connection” whereas the invention “…allows powering an additional power source or the original power source in case the electromotor does not need the entire energy” and thus “allows creation of the feedback loop for generating electrical energy in case of reduced demand from the load, wherein said energy could be led to the motor or the power source” (Response, p.5).
Applicant's arguments are not persuasive for several reasons.  First, they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of 
Regarding the argument that Miller “does not have any switches”, it is noted Miller teaches a first switch in the form of relay/computer 38/40 that switches the electromechanical drive system on/off through control of the motor 12 (c.3:34-35; Fig.2B). Regarding the argument that Miller “does not...allow powering the power circuit” [sic], the relay/computer 38/40 that switches the electromechanical drive system on/off through control of the motor 12, which is powered by the battery, “powers” device. Regarding the argument that Miller does not have a feedback loop, this is not persuasive since Miller teaches the feedback loop shown in Fig.2B where “[t]he motor 12 is powered by the battery 24 which rotates a first rotating shaft. The first rotating shaft rotates a second rotating shaft of the electrical generator 10, which generates electricity. An electrical wiring 28 may run from the electrical generator 10 to a voltage regulator 30. An electrical wiring 28 may run from the voltage regulator 30 to the battery 24, thereby keeping the battery charged 24....”  Regarding the argument that Miller “seems to be a perpetuum mobile, as the battery powers the generator and the generator powers the battery”, it is noted that the question of whether or not Miller’s device operates ad infinitum is irrelevant, In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  As noted in the rejection, Miller teaches all the claimed features including an electric power generator 10 electrically connected with the electric power source (battery) 24 and the electric motor 12 via electrical wiring 28 (Fig.2B), but not by “via a second switch” per se. But, Laita teaches a power generator including an electric motor 3, generator (alternator) 6 and battery 7 (¶[0002]; ¶[0004]). A first switch 2 turns the motor on and off and a second switch 8 connects the generator to the battery, to flash the field of the generator and to charge the battery (¶[0007]; Fig.3). Thus, it would have been obvious before the effective filing date to modify Miller and connect the generator with the battery via a second switch since Laita teaches the second switch would have flashed the field of the generator and charged the battery.  Obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BURTON S MULLINS whose telephone number is (571)272-2029.  The examiner can normally be reached on 9-5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


/BURTON S MULLINS/Primary Examiner, Art Unit 2832